Name: Commission Regulation (EC) No 740/2003 of 28 April 2003 amending Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I of the Treaty, and the criteria for fixing the amounts of such refunds
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32003R0740Commission Regulation (EC) No 740/2003 of 28 April 2003 amending Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I of the Treaty, and the criteria for fixing the amounts of such refunds Official Journal L 106 , 29/04/2003 P. 0012 - 0013Commission Regulation (EC) No 740/2003of 28 April 2003amending Regulation (EC) No 1520/2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I of the Treaty, and the criteria for fixing the amounts of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to the certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular the first subparagraph of Article 8(3) thereof,Whereas:(1) Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(3), as last amended by Regulation (EC) No 444/2003(4), limits the period during which basic agricultural products or goods may remain under prefinancing of the refund arrangements to the unexpired term of the export licence.(2) Most refund certificates are valid for the calendar month during which they were applied for plus the following five calendar months. However, refund certificates issued towards the end of the budget period have a shorter validity period, which cannot, due to the international commitments of the European Union, extend beyond 30 September.(3) In order to ensure sufficient flexibility so that operators are able to make full use of those short duration refund certificates it is appropriate to take specific measures concerning those certificates.(4) Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refunds(5), as last amended by Regulation (EC) No 1052/2002(6), should therefore be amended accordingly.(5) The Management Committee on horizontal question concerning trade in processed agricultural products not listed in Annex I to the Treaty has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The following paragraph 9 is added to Article 16 of Regulation (EC) No 1520/2000:"9. By way of derogation from Article 28(6) of Regulation (EC) No 800/1999, for refund certificates issued for use as from 1 June for goods to be exported before 1 October the basic products as listed in Annex A to this Regulation may remain under customs control with a view to processing for three months from the date of acceptance of the payment declaration.By way of derogation from Article 29(5) of Regulation (EC) No 800/1999 for refund certificates issued for use as from 1 June for goods to be exported before 1 October the goods as listed in Annexes B and C to this Regulation may remain under a customs-warehousing or free zone procedure for three months from the date of acceptance of the payment declaration."Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.It shall be applicable to payment declarations accepted from 1 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 102, 17.4.1999, p. 11.(4) OJ L 67, 12.3.2003, p. 3.(5) OJ L 177, 15.7.2000, p. 1.(6) OJ L 160, 18.6.2002, p. 16.